For the reasons assigned in the opinion in the Consolidated cases of Ernest Emil Miller, Mrs. Ethel H. Miller and Mrs. Margaret B. Hill v. Commercial Standard Insurance Company et al., La.App., 13 So. 2d 733, this day handed down, it is ordered that the judgment in the case of Mrs. Ethel H. Miller v. Commercial Standard Insurance Company et al. be amended by reducing the amount of the award from $10,000 to the sum of $7,500, and as thus amended the judgment is hereby affirmed; plaintiff to pay the cost of the appeal, and the defendants to pay other costs.